Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims:
Claims 1, 2, 4-10, 12-16, 18-20 are pending in this Office Action.
Claims 15 are amended.
Claims 3, 11, and 17 are cancelled.

Response to Arguments
A second Non-final is provided based on withdrawal of art and new art or arguments presented.
Applicant’s arguments, filed 06/30/2021 have been fully considered and are partially persuasive.
In regards to the 35 USC 103 rejection, Applicants Remarks pgs. 8-10 allege that Lai does not teach “learning a new interval…based on establishment of a consistent pattern. Examiner finds the arguments persuasive and therefore, the Lai rejection has been withdrawn.  
However, upon further consideration, a new ground(s) of rejection is made in view of previously cited Hu (‘394).  
In regards to Applicant arguments/remarks filed 06/30/2021, Applicants remarks suggests Hu (‘394) does not cure the defects of Lai Remarks Pg. 10.  Examiner finds the arguments to not be persuasive.  Applicant’s remarks previously filed 1/26/2021, conceded that Hu teaches a configured periodic interval and monitoring of frames for detection of fault.  However, alleged that Hu going into a fault condition is not sending CCMs at a new interval (Remarks, 1/26/2021, pg. 9). Hu teaches an adjustment of CCM transmission is performed based on the new transmission interval.  The new transmission interval is determined based on monitoring  (i.e. consistent pattern) during a specified interval.  Please see citation below.
Examiner acknowledges amendment to claim 15 to address Examiner comments.


Applicant’s invention as claimed:


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 5-7, 9, 10, 13-16 and 19-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Washam et al. (US 2010/0188983), herein after Washam and further in view of Hu et al (US 2013/0114394), herein after Hu (‘394).
Regarding claim 1, 
Washam teaches a method of automatically creating and operating a Maintenance End Point (MEP) comprising: (see Page 3, Par. 73, dynamically (or “automatically") establishing and configuring a maintenance endpoint (MEP)),
at a slave/reactive network device (Applicants published specification (par. 29) defines "slave/reactive device" as one that responds or reacts to an OAM message. Here, see Page 3, Par. 67-68, receiver of a node (or “slave/reactive network device”) receives data from another node),
receiving an Operations, Administration, and Maintenance (OAM) Protocol Data Unit (PDU) with a destination Media Access Control (MAC) address equal to an interface address of the slave/reactive network device, (see Fig.3, Pages 3-4, Par. 65-68, 72 and 77-78, receiving an Ethernet frame (or "OAM PDU") with a destination MAC address directed to (or "equal to") the local MEP of the receiver/network interface card (or “interface address of the slave/reactive network device”) wherein messages are CFM messages sent from node);
automatically creating the MEP based on the received OAM PDU and attributes contained in a header of the OAM PDU (see Fig. 3, Pages 3-4, Par. 72-73 and 80-81, dynamically (or "automatically") establish (or "creating") the point-to-point connection with the remote MEP based on a 
wherein the MEP is with the master/active network device (Applicants published specification (par. 29) defines a "master/active device" as one that initiates OAM tests. Here, see Page 3, Par. 72, the remote MEP (or “master/active network device”) transmitting the initial CFM message);
and operating an OAM session with the master/active network device including exchanging CCMs (see Page 3, Par. 65, upon configuration establishing point-to-point connections (or "operating an OAM session") with the remote MEP ("or master/active network device") including exchanging conitinuity check message (CCM),
with an interval of the master/active network device (see Page 4, Par. 77 and 80-81, CCM intervals can be indicated (or "learned) from received CCM transmitted via Ethernet frame from node ( or "master/active network device").
Although, Washam teaches the use of CFM messages for configuring devices.  Washam fails to explicitly teach wherein received PDU are CCM messages, the device continuously monitors interval of CCM and upon establishment of consistent pattern starts sending CCM at interval learned, change the interval upon learning a new interval of the received CCMs based on a consistent pattern and sending the CCMs at the new interval learned from the received CCMs.
However, in analogous art Hu (‘394) 
teaches the received OAM PDU being a Continuity Check Message (CCM) from a master/active network device (see Para. 30, receiving CCM messages from MEP to initiate auto-discovery),
wherein the slave/reactive network device continuously monitors the interval of received CCMs for a change to the interval of the received CCMs (see Para. 27, wherein MEP devices monitor interval of received CCM, wherein the a polling method is used ( indicative of “continuously monitors”) for an adjustment that might be needed based on faults (i.e. change)), 
and upon learning a new interval of the received CCMs based on an establishment of a consistent pattern in the new interval of the received CCMs (see paras. 27 and 45, The adjustment method 500 may utilize the method 300 for automatically performing the adjustments between the first MEP and the second MEP based on the new transmission interval wherein the new transmission interval is determined based on monitoring consecutive CCM transmission (i.e. consistent pattern)  during a specified interval (see also, para. 27-28)),
the slave/reactive network device starts sending CCMs at the new interval learned from the received CCMs (see para. 45, Responsive to the adjustment, CCM transmission is performed between the first MEP and the second MEP based on the new transmission interval).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the subject matter as a whole in Washam specifically that of fault detection and verification (Par. 21 and 73) and wherein received PDU are CCM messages, the device continuously monitors interval of CCM and upon establishment of consistent pattern starts sending CCM at interval learned, change the interval upon learning a new interval of the received CCMs based on a consistent pattern and sending the CCMs at the new interval learned from the received CCMs as taught by Hu (‘394). One would do so for the benefit of providing a more scalable solution by allowing for dynamic adjustment of MEP configuration and transmission intervals and discovery of MEP (Par. 30, 43-45).    

Regarding claim 9, 
Washam teaches a network device comprising: one or more interfaces connected to a network (see Pages 2 and 3, Par. 21 and 67, nodes connected to implement CFM functionality, wherein node includes network equipment (or “network device”) comprising network interface cards (or “interfaces”) connected to the network); 
 a switch configured to switch packets between the one or more interfaces (see Pages 2 and 3, Par. 21 and 67, nodes connected to implement CFM functionality, wherein node includes switch supporting Ethernet OAM processing (or “switch packet”) between nodes); 
and a controller communicatively coupled to the one or more interfaces and the switch (see Fig.2, Pages 2 and 3, Par. 21 and 67-70, configuration module (or “controller”) coupled to the network interface card (or “interface”) and other nodes (or “switch)); 
wherein the network device is configured to, responsive to receiving an Operations, Administration, and Maintenance (OAM) Protocol Data Unit (PDU) with a destination Media Access Control (MAC) address equal to an interface address of the one or more interfaces (see Fig.3, Pages 3-4, Par. 67-68, 72 and 77-78, receiving an Ethernet frame (or "OAM PDU") with a destination MAC address directed to (or "equal to") the local MEP of the receiver/network interface card (or “interface address of the slave/reactive network device”), 
, create a Maintenance End Point (MEP) automatically based on the received OAM PDU and attributes contained in a header of the OAM PDU (see Fig. 3, Pages 3-4, Par. 72-73 and 80-81, dynamically (or "automatically") establish (or "creating") the point-to-point connection with the remote MEP based on a received Ethernet frame (or "OAM PDU") wherein the Ethernet Frame transmits a CFM message and data payload (or "attributes") contained in a header of the CFM message of the Ethernet Frame (or "OAM PDU"), 
wherein the network device is a slave/reactive network device (Applicants published specification (par. 29) defines "slave/reactive device" as one that responds or reacts to an OAM message. Here, see Page 3, Par. 67-68, receiver of a node (or “slave/reactive network device”) receives data from another node),
and the MEP is with a master/active network device (Applicants published specification (par. 29) defines a "master/active device" as one that initiates OAM tests. Here, see Page 3, Par. 72,  the remote MEP (or “master/active network device”) transmitting the initial CFM message), 
and operate an OAM session with the master/active network device through an exchange of CCMs (see Page 3, Par. 65, upon configuration establishing point-to-point connections (or "operating an OAM session") with the remote MEP ("or master/active network device") including exchanging continuity check message (CCM),

However, in analogous art Hu (‘394) teaches the received OAM PDU being a Continuity Check Message (CCM) from the master/active network device (see Para. 30, receiving CCM messages from MEP to initiate auto-discovery),
with an interval learned of the master/active network device wherein the network device continuously monitors the interval of received CCMs for a change to the interval of the received CCMs (see Para. 27, wherein MEP devices monitor interval of received CCM, wherein the a polling method is used ( indicative of “continuously monitors”).
and upon learning a new interval of the received CCMs based on an establishment of a consistent pattern in the new interval of the received CCMs (see paras. 27 and 45, The adjustment method 500 may utilize the method 300 for automatically performing the adjustments between the first MEP and the second MEP based on the new transmission interval wherein the new transmission interval is determined based on monitoring consecutive CCM transmission (i.e. consistent pattern)  during a specified interval (see also, para. 27-28)),
the slave/reactive network device starts sending CCMs at the new interval learned from the received CCMs (see para. 45, Responsive to the adjustment, CCM transmission is performed between the first MEP and the second MEP based on the new transmission interval).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the subject matter as a whole in Washam specifically that of fault detection and verification (Par. 21 and 73) and wherein received PDU are CCM messages, the device continuously monitors interval of CCM and upon establishment of consistent pattern starts sending CCM at interval learned, change the interval upon learning a new interval of the received CCMs based on a consistent pattern and sending the CCMs at the new interval learned from the received CCMs as taught by 

Regarding claim 15, 
Washam teaches a processing device executing a Virtual Network Function (VNF) (Applicants published specification (par. 27) defines a "VNF" as being implemented on a network interface device in various forms. Here, see Page 3, Par. 67-70, the node/network device executes encoded software (or “VNF”) on the node/network device);
comprising: a network interface and a processor communicatively coupled to one another (see Fig.2, Pages 2 and 3, Par. 21 and 67-70, comprising a configuration module (or “processor”) coupled to a network interface card (or “network interface”)); 
and memory storing instructions (see Page 3, Par. 67-70, storage medium (or “memory”) with encoded software (or “instructions”),
that, when executed, cause the processor to receive an Operations, Administration, and Maintenance (OAM) Protocol Data Unit (PDU) with a destination Media Access Control (MAC) address equal to an interface address of the VNF (see Fig.3, Pages 3-4, Par. 67-68, 72 and 77-78, receiving an Ethernet frame (or "OAM PDU") with a destination MAC address directed to (or "equal to") the local MEP of the receiver/network interface card (or “interface address of the slave/reactive network device”) of the node; 
which is a slave/reactive network device, (Applicants published specification (par. 29) defines "slave/reactive device" as one that responds or reacts to an OAM message. Here, see Page 3, Par. 67-68, receiver of a node (or “slave/reactive network device”) receives data from another node),  Page 23 of 26Attorney Docket No.: 10.2613PATENT 
automatically create a Maintenance End Point (MEP) based on the received OAM PDU and attributes contained in a header of the OAM PDU (see Fig. 3, Pages 3-4, Par. 72-73 and 80-81, dynamically (or "automatically") establish (or "creating") the point-to-point connection with the remote MEP based on a received Ethernet frame (or "OAM PDU") wherein the Ethernet Frame transmits a CFM , 
wherein the MEP is with a master/active network device (Applicants published specification (par. 29) defines a "master/active device" as one that initiates OAM tests. Here, see Page 3, Par. 72,  the remote MEP (or “master/active network device”) transmitting the initial CFM message); 
and operate an OAM session with the master/active network device including exchanging CCMs (see Page 3, Par. 65, upon configuration establishing point-to-point connections (or "operating an OAM session") with the remote MEP ("or master/active network device") including exchanging conitinuity check message (CCM),
with an interval of the master/active network device (see Page 4, Par. 77 and 80-81, CCM intervals can be indicated (or "learned) from received CCM transmitted via Ethernet frame from node ( or "master/active network device"),
Although, Washam teaches the use of CFM messages for configuring devices.  Washam fails to explicitly teach wherein received PDU are CCM messages, the device continuously monitors interval of CCM and upon establishment of consistent pattern starts sending CCM at interval learned.
However, in analogous art Hu (‘394) teaches the received OAM PDU being a Continuity Check Message (CCM) from the master/active network device (see Para. 30, receiving CCM messages from MEP to initiate auto-discovery);
wherein the slave/reactive network device continuously monitors the interval of received CCMs for a change to the interval of the received CCMs (see Para. 27, wherein MEP devices monitor interval of received CCM, wherein the a polling 
and upon learning a new interval of the received CCMs based on an establishment of a consistent pattern in the new interval of the received CCMs (see paras. 27 and 45, The adjustment method 500 may utilize the method 300 for automatically performing the adjustments between the first MEP and the second MEP based on the new transmission interval wherein the new transmission interval is determined based on monitoring consecutive CCM transmission (i.e. consistent pattern)  during a  (see also, para. 27-28)),
the slave/reactive network device starts sending CCMs at the new interval learned (see para. 45, Responsive to the adjustment, CCM transmission is performed between the first MEP and the second MEP based on the new transmission interval).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the subject matter as a whole in Washam specifically that of fault detection and verification (Par. 21 and 73) and wherein received PDU are CCM messages, the device continuously monitors interval of CCM and upon establishment of consistent pattern starts sending CCM at interval learned, change the interval upon learning a new interval of the received CCMs based on a consistent pattern and sending the CCMs at the new interval learned from the received CCMs as taught by Hu (‘394). One would do so for the benefit of providing a more scalable solution by allowing for dynamic adjustment of MEP configuration and transmission intervals and discovery of MEP (Par. 30, 43-45).    
 
Regarding claims 2, 10, and 16,
Washam in view of Hu (‘394) teaches the limitations as described in claim 1, 9 and 15 above.
Washam fails to explicitly teach automatically deleting the MEP responsive to failing to receive a subsequent OAM PDU during a predetermined time.
However, in analogous art Hu (‘394) teaches automatically deleting the MEP responsive to failing to receive a subsequent OAM PDU from the master/active network device during the operating for a predetermined time (see Pages 5 and7, Par. 34 and 43, dynamic configuration of MEP leave (or “automatically deleting the MEP) based on defect conditions detected such as failing to receive CCM frames (or “OAM PDU”) from a peer MEP (or “master/active network device) during CCM transmission period (or “operating for a predetermined time”).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the subject matter as a whole in Washam specifically that of fault 

Regarding claim 5 and 19,
Washam in view of Hu (‘394) teaches the limitations as described in claims 1, 9 and 15 above.
Washam fails to explicitly teach continuously monitoring the interval on received CCM and adjusting the configuration of the session based on change in interval.
However, in analogous art Hu (‘394) teaches continuously monitoring, upon starting to send the CCMs at the interval of the master/active network device, the interval on received CCMs from the master/active network device (see Page 7, Par. 44, monitoring transmission interval on received CCMs from MEP (or “master/active network device”),
and adjusting configuration of the OAM session based on a determined change in the interval to the new interval (see Page 7, Par. 44, performing an attribute adjustment (or “adjusting configuration”) of the CCM transmission (or “session with respect to…CCM”) interval based on determined conditions requiring increase/decrease (or “change”) of transmission interval).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the subject matter as a whole in Washam specifically that of modifying fault detection of CCM components default indicator and intervals (Par.95) to include continuously monitoring the interval on received CCM and adjusting the configuration of the session based on change in interval as taught by Hu (‘394). One would do so for the benefit of providing dynamic configuration for resolving fault by adjusting attributes (Par. 44).    

Regarding claims 6, 
Washam in view of Hu (‘394) teaches the limitations as described in claim 1 above.
Washam further teaches wherein the attributes include a plurality of Maintenance Association Identifier (MAID), MEP Identifier, Maintenance Domain (MD) level, and the interval (see Fig.3, Page 4, Par. 81-83, Ethernet frame includes attributes such as MAID 368, MEP ID 367, Maintenance Domain (MD) 361 and CCM interval).

Regarding claims 7, 14 and 20, 
Washam in view of Hu (‘394) teaches the limitations as described in claim 1, 9 and 15 above.
Washam further teaches prior to the receiving, obtaining a list of trusted source MAC addresses associated with the master/active network device (see Page 3-5, Par. 75 and 100, before initial configuration (or “prior to…receiving”) obtaining a list of established MAC addresses (or “trusted source MAC”) associated with the remote MEP (or “master/active network device);
and performing the automatically creating only if a source MAC address of the OAM PDU is in the list of trusted source MAC addresses (see Page 5, Par. 100-101, processing the message (or “automatically creating”) only if a MAC address of the message (or “OAM PDU”) matches (or “is in the list”) an established MAC address (or “trusted source MAC”) stored in configuration storage.

Regarding claim 13,
Washam in view of Hu (‘394) teaches the limitations as described in claims 9 above.
Washam fails to explicitly teach continuously monitoring the interval on received CCM and adjusting the configuration of the session based on change in interval.
However, in analogous art Hu (‘394) teaches wherein the interval on the received CCMs from the master/active network device is continuously monitored (see Page 7, Par. 44, monitoring transmission interval on received CCMs from MEP (or “master/active network device”),
and wherein a confiugration of the OAM session is adjusted based on a determined change in the interval to the new interval (see Page 7, Par. 44, performing an attribute adjustment (or “adjusting configuration”) of the CCM transmission (or “session with respect to…CCM”) interval based 
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the subject matter as a whole in Washam specifically that of modifying fault detection of CCM components default indicator and intervals (Par.95) to include continuously monitoring the interval on received CCM and adjusting the configuration of the session based on change in interval as taught by Hu (‘394). One would do so for the benefit of providing dynamic configuration for resolving fault by adjusting attributes (Par. 44).    

Claim 4, 8, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Washam in view of Hu (‘394) and further in view of Hu et al (US 2016/0105348), herein after Hu (‘348).

Regarding claim 4, 12, and 18,
Washam in view of Hu (‘394) teaches the limitations as described in claim 1, 9 and 15 above.
Washam fails to explicitly teach creating a down mep and creating an up mep.
However, in analogous art Hu (‘348) teaches creating a DOWN MEP if a received interface the OAM PDU is received on is the same as the interface address (see Page 4, Par. 87-89, configure an MEP direction to down (or “creating a DOWN MEP”) if the identifier of the access port (or “received interface”) is the same as the identifier of the preset port (or “interface address”)),
and creating a UP MEP if the received interface is different from the interface address and learning an address associated with the OAM PDU (see Page 4, Par. 87-89, configure an MEP direction to up (or “creating a UP MEP”) if the identifier of the access port (or “received interface”) is different from the identifier of the preset port (or “interface address”)) and sending the CFM message to a forwarding entity and receiving a message from the forwarding entity (or “learning an address”).
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the subject matter as a whole in Washam specifically that of Ethernet 

Regarding claim 8,
Washam in view of Hu (‘394) teaches the limitations as described in claim 1 above.
Washam further teaches wherein the slave/reactive network device is a Virtual Network Function (VNF) (Applicants published specification (par. 27) defines a "VNF" as being implemented on a network interface device in various forms. Here, see Page 3, Par. 67-70, the node/network device includes configuration module/receiver (or “slave/reactive network device”) is encoded software (or “VNF”) on the node/network device);
that operates in a sideline configuration where only OAM PDUs are processed therein (Applicants published specification (par. 27) defines a "sideline configuration" as a configuration allowing all data frames of a service to pass through. Here, see Page 3, Par. 67-70, the configuration module/receiver of the node/network device operates on all Ethernet frames (or “only OAM PDU”) and provide for CFM functionality (or “processed”)),
Washam fails to explicitly teach utilizing tags received from a NOS for the auto creating and operating.
However, in analogous art Hu (‘348) teaches and further comprising: utilizing tags received from a Network Operating System (NOS) for the automatically creating and the operating (see Page 6, Par. 156, utilizing VLAN tag (or “tags…NOS”) for completing MEP configuration (or “creaing and operating”) of peer device.
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify the subject matter as a whole in Washam specifically that of Modify Ethernet frame use of VLAN tags (Par.79) to include utilizing tags received from a NOS for the auto creating and 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458                                                                                                                                                                                                        
/Emad Siddiqi/Examiner, Art Unit 2458